Citation Nr: 1436726	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  02-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961 with one year and four months of additional, prior service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A notice of disagreement was received in August 2000, a statement of the case was issued in May 2002, and a substantive appeal was received in May 2002.

In October 2005, the Veteran testified at a personal hearing before a Decision Review Officer at the RO in Detroit, Michigan.  A transcript of this hearing was prepared and associated with the claims file.

In December 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In December 2003, March 2007, and July 2009, the Board remanded this case for additional development.  Following the third remand, the Board denied the Veteran's claim in an August 2010 decision.

The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In January 2012, the Court issued a memorandum decision that, in relevant part, vacated the portion of the Board's August 2010 decision denying service connection for a right shoulder disability and remanded for proceedings consistent with the Court's decision.

In September 2012, following the Court decision, the Board remanded the Veteran's claim in order for the Appeals Management Center (AMC) to issue a supplemental statement of the case in light of the Veteran's submission of additional evidence.  Following the issuance of this supplemental statement of the case, the case was returned to the Board for further adjudication.  

The Board again denied entitlement to service connection for a right shoulder disability in a March 2013 decision.  The appellant subsequently filed an appeal with the Court.  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in December 2013, requesting that the Court vacate the Board's March 2013 decision and that it remand the claim for compliance with directives that were specified by the Joint Motion.  The Court granted the Joint Motion in a December 2013 Order, and the case has been returned to the Board for further adjudication in compliance with the terms of the Joint Motion.


FINDING OF FACT

The Veteran did not exhibit a right shoulder disability in service, arthritis was not manifested to a compensable degree within one year of separation from service, and a right shoulder disability is not etiologically related to any injury or disease during the Veteran's active service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in January 2000, June 2001, May 2004, July 2004, July 2005, July 2007, and August 2009 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  Letters dated in March 2006, July 2007, and August 2009 further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that only the January 2000 letter was issued prior to the initial adjudication of the Veteran's claim in August 2000.  His claim, however, was readjudicated following the issuance of the subsequent notices in the May 2002 statement of the case and in multiple supplemental statements of the case, most recently in January 2013.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and his VA medical records.  The Veteran has reported that he has received private medical treatment for his right shoulder since shortly following his separation from service, and that he first sought treatment from VA approximately five years following his separation from service.  All of the available evidence of such treatment has been obtained in connection with prior development, and VA has verified that all post-service private and VA medical records that have not been obtained are, in fact, not available.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board notes that the Veteran has not been scheduled for, or provided with, a VA examination for the claim on appeal.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to an absence of competent and credible evidence of an in-service disability or of continuity of symptomatology since service.  Therefore, a VA examination is not warranted for this claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a right shoulder disability, which he essentially contends is due to injuries sustained while playing football in service and as a result of a jeep accident.  

A.  Relevant Law

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The pertinent regulation reads as follows:

General.  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.

38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The pertinent regulation reads as follows:

Chronicity and continuity.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

38 C.F.R. § 3.303(b).

As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, 21 Vet. App. 303 ('Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms').

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).



B.  Memorandum Decision and Joint Motion for Remand

The January 2012 Court memorandum directed the Board "to explicitly discuss the competence and credibility of the appellant's lay statements and those provided by his family members."  The Court concluded that, "[i]f the Board determines that the appellant's lay statements are competent and credible, a medical nexus opinion is required to determine whether the appellant's current shoulder disability is related to his in-service football injury."  

The December 2013 joint motion for remand determined that the Board's March 2013 decision "does not appear to have adequately responded to the portions of the remand" concerning the following:

(1) whether Appellant's 1998 statement that he had shoulder pain for the previous year related to work could be consistent with an in-service injury that only manifested under strenuous use, and (2) the statements by his brother and spouse to the extent that they were reporting past statements by Appellant that would rebut an inference that his history of complaints was a recent fabrication pursuant to the Federal Rules of Evidence, Rule 801(d)(1).
	
[Citation omitted.]

The Board will herein address those apparent deficiencies as well as subsequent contentions that have been added to the record in a January 2014 statement from the Veteran and a January 2014 lay statement from his wife.

C.  Medical Evidence 

i.  Service Treatment Records 

Examination reports from February 1958, August 1958, January 1959, and July 1959 reflect that the Veteran's right shoulder was clinically normal upon examination.  The June 1961 examination, which was conducted in connection with the Veteran's separation from service, specifically notes abnormalities of third degree flat foot and a vertical scar on the anterior aspect of the left thigh, but found that the Veteran's upper extremities and spine and other musculoskeletal systems were clinically normal.  

The record also contains medical history reports dated in February 1958, August 1958, and July 1959.  This form asks the Veteran "have you ever had or have you now" various symptoms, complaints, or diagnoses.  [Capitalization in all service treatment record quotations omitted.]  The Veteran specifically denied any history of, or current, "painful or 'trick' shoulder or elbow," "arthritis or rheumatism," or "bone, joint, or other deformity" on these medical history reports.  The Veteran checked "YES" in response to whether he has or has ever had "whooping cough" on his February 1958 and August 1959 medical history reports, with there being a specific notation in the "physician's summary and elaboration of all pertinent data" that the Veteran "Had wooping [sic] cough."  

On all of these medical history reports, the Veteran marked the "NO" box when asked "Have you had any illness or injury other than those already noted?" and "Have you consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years?"  He personally signed all of his medical history reports under the following statement: "I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge."  

With respect to service, a November 1959 service treatment record from Fort Gulick in the Panama Canal Zone reflects that the Veteran "has a tender spot in [upper] R chest."  X-rays of the upper right ribs were "Negative for Fracture."  There was no notation of shoulder complaints or diagnosis and no follow up treatment.  

A January 6, 1960, service treatment record, also from Fort Gulick, notes that a call was received that the Veteran was being brought in from Fort Sherman with reports of anterior chest pain and shortness of breath.  He was found "receiving oxygen, lying in a jeep."  He complained of left anterior chest pain and difficulty breathing.  He was taken to a hospital with continuous oxygen being administered.  He was admitted to the hospital with an impression of spontaneous pneumothorax.

Another service treatment record reflects the Veteran was hospitalized from January 6, 1960, though January 8, 1960.  This record reflects that the Veteran "was mowing grass with a rotary mowing machine when he suddenly felt an object strike him in the chest, apparently a rock or some other object thrown by the machine.  It was further noted that the Veteran "immediately developed dyspnea, had to have artificial respiration and was referred here for admission.  He had present complains of pain in the lower sternum."  Examination revealed "a 3 x 3 cm. area over the left lower parasternal area with a tiny 1 mm. puncture wound and superficial blood crust."  It was noted that "[t]he depth of the wound cannot be determined but does not appear too great."  Chest x-ray and EKG were noted to be negative.  The physician noted that the Veteran's "complaints seemed far out of proportion to the injury although it is conceivable the blow that struck the chest may have been fairly hard."  The Veteran was given pain medication and a Tetanus Toxoid booster.  The final diagnosis was "Contusion of chest."  

A January 1960 clinical record cover sheet notes the Veteran was observed for shortness of breath but no disease was found. 

The June 1961 separation examination report reflects that the Veteran's right shoulder was clinically normal upon examination.  This report specifically notes abnormalities of third degree flat foot and a vertical scar on the anterior aspect of the left thigh, but found that the Veteran's "upper extremities" and "spine, other musculoskeletal" were clinically normal.  

The Veteran specifically denied any history of, or current, shoulder problems on his June 1961 separation medical history report.  Specifically, the Veteran checked "YES" in response to whether he has or has ever had "whooping cough" and "frequent indigestion," but he answered "NO" with respect to whether he has or has ever had "painful or 'trick' shoulder or elbow," "arthritis or rheumatism," or "bone, joint, or other deformity."  Again, the Veteran marked the "NO" box when asked "Have you had any illness or injury other than those already noted?" and "Have you consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years?"  He personally signed this medical history report under the following statement: "I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge."  

The Veteran filled out and signed a certificate/statement dated in July 1961 noting that "There has been no change in my physical condition since my last final physical examination 1 June 1961, with the following exception: none."  

ii.  Post-Service Medical Records

The earliest medical evidence of post-service right shoulder complaints appears in December 1996 VA medical records.  A radiology report notes a clinical history of bursitis of the right shoulder but finds unremarkable soft tissues and no fracture, dislocation, or other bony abnormality.  

A February 1997 VA medical record reflects that the Veteran underwent an initial evaluation for right shoulder pain that he had experienced for the last one year with on and off exacerbation while heavy lifting in the job.  It notes that the Veteran had a history of a shoulder injury in 1959 while playing football in the Army.  Another February 1997 record notes that the Veteran's "shoulder got bad last year, at work."  It notes that the Veteran works every day and performs a lot of physical activity.  An x-ray of the right shoulder was negative, and the Veteran was assessed as having tendinitis.

An April 1997 letter from the Veteran's treatment provider contains a diagnosis of "right shoulder tendinitis/sprain with weakness, pain and limitation."  

An April 1997 record notes that the Veteran has had right shoulder pain since October 1996.  It states that the Veteran "does heavy lifting at work & can't take time off."  It indicates that he has difficulty lifting heavy objects at work.  The VA doctor wrote a note to the Veteran's employer stating that the Veteran "requires limited lifting less than 20 lbs at a time for at least 2 weeks for recovery."  

An April 1997 form for the New York State Department of Labor that was completed by the Veteran's doctor indicates that the Veteran has had pain, weakness, and limitation of motion in the right shoulder since October 1996.

A July 1998 VA medical record classifies the Veteran as a patient/employee who was requesting a day off from work due to persistent and recurrent right shoulder pain and noting that the Veteran "claims he hurt it while in the military 40 years ago.  Due to his work here using the heavy mops & other equipment he uses in EMS & most [especially] when Jacho preparation[.]  In coming here he [developed] more [right] shoulder [pain] & is requesting a day off to rest it just like was done in the past."  

According to another July 1998 VA medical record, the Veteran reported that he initially injured the shoulder playing football in service in 1959.  He reported that "I haven't had a problem with it until last year."  He was assessed as having bicepital tendinitis.  

A November 1998 radiology report notes that there is no fracture, dislocation, or significant degenerative disease of the right shoulder, and the finding was of an unremarkable right shoulder.  

A December 1998 VA medical record notes that the Veteran is known to have off and on pain in the right shoulder for the last two years and that the pain had increased in the last two months.  It was noted that the Veteran "has been working at B-2 NHCU since 11/98' & has to do a lot of [mopping] which caused increased pain with inability to perform work."

An April 2004 x-ray report notes mild arthritic changes at the glenohumeral joint, particularly involving the glenoid with some small cystic-like erosions.  

In July 2012, the Veteran's physical therapist submitted a letter stating that he has been treating the Veteran since June 2012.  He noted that the Veteran "has requested that I examine his shoulder due to an injury, which he stated had occurred during the time of his military service."  The physical therapist noted that he performed multiple evaluations of the Veteran and has gone through many different exercise treatments.  He also noted having "reviewed the veteran's documentation from the military that he has submitted regarding the injury."  He opined that the Veteran's "shoulder condition ... was more than likely, caused by military service.  Please make note, that from my evaluation, [the Veteran's] other shoulder does not have this same existing condition.  All information sustains his report of when the injury occurred."  

D.  Lay Statements

i.  Veteran

The record contains an April 1997 letter from the Veteran in which he describes the circumstances of his having been laid off from his job due to his shoulder disability.  In his letter, he noted that he reported having told his boss that "you know that this [is] an old Army injury."  

In October 1999, the Veteran submitted a form claiming entitlement to service connection for a right shoulder disability.  In response to a question asking the "nature of sickness, disease or injuries for which this claim is made and date each began," the Veteran responded "Right Shoulder (1996-97 I was treated at VAMC Castle Pt.)."  In response to a question asking about any treatment he received for this disability in service, the Veteran reported that he was treated in "1960-61" in "Panama."  In terms of post-service treatment, the Veteran reported that he received treatment at the VA Medical Center in Castle Point in 1996-1997 and had an MRI at the VA Medical Center in Albany in 1998-1999.   

In a November 1999 statement, the Veteran acknowledged that all of his post-service work involved manual labor.  He described his work history as follows:

'[L]aborer'....  All the work that I've done involved laboring of some kind, some hard, some very, very hard.  I've driven trucks where 90% of the work involve[d] lifting.  I've done construction which is very very hard laboring using picks, digging with shovels, pushing heavy loads of cement and many other duties involving real manual labor.  

He reported that he has always had this nagging shoulder injury "from the time that I started to work after I was discharged from the military."  He reported that he had to perform this work to survive but that his shoulder has been giving him much more trouble in the past five years.  He reported that he had been let go from jobs in the past because "my shoulder just wouldn't let me do the job up to par after a while working on the job."  

In a January 2000 personal statement, the Veteran reported that "the company had a flag football team.  Each company played each other.  I was on the football team.  As I went out for a pass, I got hit on my right shoulder.  I went to sick call."  He also described having injured his chest (a claim that is no longer on appeal) when he was injured while using a lawnmower when "the blades hit one of the small rock pebble[s] [which] hit me in the chest."

In a June 2001 statement, the Veteran reported that he went to a civilian doctor approximately 35 years ago but that this doctor died approximately 30 years ago and he could not obtain the records.  

In a February 2002 statement, the Veteran reported that he could not work because of a combination of his age and his disability and that, "even if I got hired without disclosing my injury, in time it would be exposed because I cannot do heavy manual work for a long period of time without having a problem from the injury."  

In his May 2002 substantive appeal, the Veteran reported that he reported to sick call the morning following the football injury because his shoulder had bothered him the whole night. 

In an October 2005 statement, the Veteran reported that he seriously injured his right shoulder while playing football in service.  He stated that he sought medical care and was put in a sling.  He reported that he was later a passenger in a jeep accident and reinjured his shoulder.   

In October 2005, the Veteran and his wife testified at a hearing before a Decision Review Officer at the Detroit RO.  The Veteran described the in-service injury, noting that he was injured while playing football.  He reported that he took himself out of the game and, because his shoulder bothered him that night, he went on sick call the next day.  X-rays were taken and were negative, and it was determined he just had a bad bruise.  He reported that they placed his arm in a sling.  After this injury, his duties did not involve much strenuous activity involving his shoulder.  He also described his various post-service jobs and stated that he had to quit or was let go from many of them due to his shoulder injury, describing in detail having been let go from a job making file cabinets because his shoulder injury prevented him from working as quickly as the other employees.  

At his December 2006 Board hearing, the Veteran described having injured his right shoulder while playing football and having sought treatment for it the next day.  He reported that he was in a sling and was on light duty for two weeks.  He described having lost his job after service and having gone to the doctor in 1962.  He testified that he first went to VA for treatment in 1966.  

In a March 2010 personal statement, the Veteran reported that he injured his shoulder when he was in the military and "still suffer[s] to this day with my right shoulder."  He reported that he found out on his first job following his separation from service that he was going to have shoulder problems.  He reported that he started going to the doctor for his shoulder in 1961 and was directed to go to the VA Medical Center in Montrose, New York, for treatment in 1966.  

In a June 2010 statement, the Veteran reported that he started seeing a private doctor for his shoulder in 1961, and that he first sought VA medical care in 1966.

In a January 2014 personal statement, the Veteran noted that his service treatment records show that he went on sick call after injuring his upper right chest and that he was sent for x-rays.  He contends that this record demonstrates that he suffered the claimed right shoulder injury, even though it does not use the word "shoulder."  He also asserts that the fact that this injury occurred in November, during football season, supports his contentions.  

He also asserts that the Board's reliance on four in-service examinations showing a normal shoulder is misplaced, since three of these four examinations would have occurred prior to his having been deployed in the Panama Canal Zone, where his injury occurred.

He reported that he has no recollection of checking the "NO" box on the June 1961 medical history questionnaire asking whether he has ever had a "trick" shoulder or a shoulder injury.  He speculated that he may have misunderstood the question to be asking whether his shoulder was hurting him at the time he filled out the report.  He also called into question the reliability of these examination reports, as they include checkmarks in the "NO" boxes for conditions, including eye trouble and shortness of breath, for which the Veteran was clearly treated during service.  He also noted other inaccuracies in the record, including the fact that he was identified as being Caucasian in several of these records, when he is African American.  

He also expressly stated that, "[a]fter I was discharged, my shoulder bothered me right from the time of my discharge whenever I did strenuous work."  For example, he described shoulder problems he experienced in his first post-service job making file cabinets.  He also described problems he experienced in a job he worked shortly after separation with his brother.  He reported having sought treatment from private physicians on several occasions.  

He disputed the Board's discounting of the statements from his wife and his brother, noting that "they both personally observed me and directly heard about my shoulder problems from the time I first was discharged, and their statements corroborate that my shoulder disability dates back to the time of my service and this is not something that I made up later."  He noted that his wife has submitted another statement but that his brother is in no condition to so do.  

The Veteran contends that, "[a]lthough my shoulder would usually get better after resting it, my condition worsened over time and by 1996 it did not get better with simple rest."  At that time, he discovered he was eligible to obtain VA medical treatment.  He asserts that he has never told his doctors that his symptoms began in 1996 but that, "[i]nstead, I consistently told them that I injured my shoulder playing football when I was in the army.  The statements I made to the VA doctors in 1997 and 1998 were that I had experienced a recent worsening of symptoms due to strenuous use."  

ii.  Veteran's Wife and Brother

In a July 2005 statement, the Veteran's spouse noted that she knew the Veteran before he entered service and following his return therefrom.  She reported that "I knew him before he went into the Army, back in the fifties.  When he was discharged in July of 1961 he complained all the time about his right shoulder (of which he said he got hurt while in the Army)."  She reported that he complained of pain when performing certain activities and that "[h]e also went to his private doctor to get treatments, over those years." 

A July 2005 statement from the Veteran's brother asserts that "I am aware that when he first came out of the US Army back in July of 1961 [that] he complained about his right shoulder hurting while he was in the Army."  

In a January 2014 statement, the Veteran's wife asserted that "I have known [the Veteran] since before he joined the army, and I have been married to him for almost 50 years.  I directly and personally heard him complain about his right shoulder when he was discharged from the army in 1961, and I have directly and personally heard him complain about his right shoulder throughout the intervening years until the present."  She also reported that, "soon after he was discharged from the army in 1961, I personally heard him say that he hurt his shoulder while in the army, and I have heard him say that many times throughout the intervening years until the present."  She also reported that "I have direct and personal knowledge that he sought treatment for his shoulder from private doctors, starting soon after his discharge from the army and throughout the intervening years until he learned that he could get treatment from VA doctors."  

E.  Analysis

The existence of a present disability is established through the Veteran's current VA and private treatment records.  These records contain diagnoses of right shoulder strain, sprain, tendinitis, bursitis, and arthritis.  The Board will next address the question of whether the evidence demonstrates the incurrence of a right shoulder injury in service.

i.  In-Service Incurrence of Injury

Turning to the question of in-service incurrence, the Veteran contends that he injured his shoulder while playing football in service or in a jeep accident.  The Veteran described the circumstances surrounding the football injury in several of the personal statements he has submitted in connection with this appeal, as well as in statements he has made in connection with obtaining medical treatment for this disability.  The Veteran has not made a detailed statement regarding a jeep accident, so it is unclear to the Board whether he is referring to the January 1960 record noting that he was found "receiving oxygen, lying in a jeep."  

The Board finds, however, that the service treatment records do not demonstrate that the Veteran suffered the alleged football injury, nor do they reflect that the Veteran was involved in a jeep accident that resulted in right shoulder complaints.  

In order for the Veteran's service treatment records to be used to contradict his allegations of in-service right shoulder injury, the Board must determine both (1) the service treatment records appear to be complete, at least in relevant part, and (2) that the injury, disease, or related symptoms at issue would ordinarily have been recorded had they occurred.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder). 

In the case at hand, the Veteran has identified the November 1959 service treatment record from Fort Gulick in the Panama Canal Zone, reflecting that the Veteran "has a tender spot in [upper] R chest," as possibly being associated with the football injury.  X-rays of the upper right ribs were "Negative for Fracture."  The Board notes that this record mentions the chest, not the shoulder.  The record reflects that the Veteran's complaints to the treatment providers were for his upper right chest, which is different from his right shoulder.  It reflects that the Veteran himself did not mention his shoulder, but rather described his complaints as tenderness in the upper right chest.  The x-ray that was performed was for the ribs, not the shoulder, and was negative for fracture.  These records do not reflect that the Veteran was given a sling or that he was placed on light duty following the November 1959 medical record.  In light of the above, the Board finds that this record does not reflect a complaint of shoulder injury, and it reflects that no right shoulder injury was either suspected or detected on examination.  

Service treatment records also do not contain evidence of a jeep accident.  Even if the Veteran were referencing the January 1960 service treatment record showing that he complained of anterior chest pain and shortness of breath, and that he suffered a spontaneous pneumothorax, there was no notation of right shoulder complaints, and no right shoulder diagnosis, in that record.  

Furthermore, service treatment records reflect that the Veteran never sought follow-up treatment for any right shoulder difficulties that he now contends developed from this injury in more than 18 months of active service between the November 1959 or January 1960 injuries and his July 1961 separation from service.  

Service treatment records otherwise reflect that the Veteran never complained of, or sought treatment for, a right shoulder injury during service.  The record does include multiple service treatment records reflecting that the Veteran sought treatment for other complaints, including a small boil on the left eyelid; shortness of breath; headaches, dizziness, and sore throat; and spontaneous pneumothorax.  Presumably, if in fact the Veteran were having right shoulder problems in service, it would be reasonable to expect that he would have sought treatment for them.  

With respect to the first Kahana component, the Board notes that the claims file contains examination reports and medical history records from the Veteran's entrance into and separation from service, as well as records of his medical treatment throughout service.  There is no indication that any portion of the Veteran's service treatment records have not been associated with the claims file.  The Board therefore finds that the Veteran's complete service treatment records are of record.  

With respect to the second Kahana component, the Board finds that a right shoulder injury as described by the Veteran, either due to a football injury or a jeep accident, is the type of injury for which the Veteran would have sought treatment, had it occurred.  This conclusion is based on the Veteran's description of the claimed right shoulder injury as being so severe as to require a sling and two weeks of light duty, on the Veteran's assertions that his shoulder has continuously bothered him for decades following service, and on the nature of the complaints for which the Veteran did seek treatment while in service.

In light of the above, the Board finds that the absence of evidence of a right shoulder injury in service serves as affirmative evidence that this injury did not, in fact, occur.  

The Board further notes that an absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In the case at hand, the Board finds that the Veteran's service treatment records affirmatively rebut the Veteran's suggestion that he did, in fact, suffer a right shoulder injury in service.  

The Board notes that the record contains affirmative evidence of no shoulder injury or complaints at the time of his separation from service.  The June 1961 separation examination report reflects that the Veteran was examined and found to be clinically normal at that time.  The separation examination report reflects that the examiner did find abnormalities of third degree flat foot and a vertical scar on the anterior aspect of the left thigh but did not find abnormalities of the upper extremities or other musculoskeletal system.  Thus, the record clearly reflects that the Veteran's right shoulder was clinically normal at the time of his separation from service.  

Furthermore, as noted above, the Veteran expressly denied any history of, or current, "painful or 'trick' shoulder or elbow," "arthritis or rheumatism," or "bone, joint, or other deformity," while he reported a history of, or current, "frequent indigestion" and "whooping cough" on his June 1961 separation medical history report.  He also answered "NO" when asked "Have you had any illness or injury other than those already noted?" and "Have you consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years?"  He personally signed all of his medical history reports under the following statement: "I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge."  The Veteran filled out and signed a certificate/statement dated in July 1961 noting that "There has been no change in my physical condition since my last final physical examination 1 June 1961, with the following exception: none."  

The medical history report thus reflects that the Veteran reported no past or current right shoulder problems at the time of his separation from service.  The Veteran argues that he may have believed that the medical history report was asking whether he was currently having shoulder pain and has noted that he was treated for multiple disabilities during service that he did not report on his separation medical history report.  The Board does not entirely accept this explanation, however, as the Veteran specifically endorsed whooping cough on the June 1961 medical history report.  Earlier evidence notes that the Veteran had a history of whooping cough, and service treatment records reflect that the Veteran did not have whooping cough at the time of his separation.  Rather, the Board suspects that the Veteran denied past or current eye trouble and shortness of breath both because he was not currently having any such problems and because the incidents in which he sought treatment for any such disabilities were insignificant enough that they did not come to mind at the time he filled out his separation medical history report.  The Board cannot accept the Veteran's denial of a history of medical complaints for which he was clearly treated during service as affirmative evidence that he did, in fact, have a history of right shoulder pain.

The Board further notes that the Veteran's express denial of shoulder pain signifies, at the very least, that he was not having any right shoulder problems at the time of his separation examination.  The July 1961 record in which he asserted there was no change in his condition since the June 1961 examination would further indicate that the Veteran was not having right shoulder problems at separation.  These assertions of the Veteran shortly before and at the time of his separation from service are express denials of shoulder problems at the time of separation and refute any subsequent contention from the Veteran that he had experienced continuous right shoulder symptomatology since an undocumented right shoulder injury.

In short, the Veteran's service treatment records reflect that he did not suffer a right shoulder injury during service.  The Board will next address the Veteran's subsequent lay statements, both to VA and to his medical treatment providers, that he had an in-service right shoulder injury.

ii.  Veteran's Post-Service Lay Statements

The record contains several statements from the Veteran in which he asserts that he injured his right shoulder in service.  The earliest of these statements appears in a February 1997 VA medical record, in which he reported a history of a shoulder injury in 1959 while playing football in the Army.  

The Veteran, as a layperson, is competent to report having suffered a right shoulder injury in service and to have had symptoms of this injury since service.  Layno, 6 Vet. App. at 469-71.  However, while the Veteran is competent to describe having injured his right shoulder in service, the Board finds that this testimony is not accurate and, therefore, does not probatively establish the incurrence of a right shoulder injury in service.  

In the case at hand, the Board notes that the earliest reference of record to an in-service right shoulder injury appears more than 37 years following his separation from service.  The Board finds that these subsequent reports of in-service injury, made decades following the alleged injury, are far less credible than the Veteran's contemporaneous denials of any right shoulder difficulties during service.  

The Board notes that the Veteran's wife and his brother have testified that the Veteran has long told them that he injured his right shoulder playing football in service.  The probative value of those statements themselves will be evaluated below.  To the extent that the statements from the wife and the brother suggest that the Veteran has been, in fact, asserting that he suffered an in-service right shoulder injury since shortly following the alleged injury itself, the Board must still find that these records are less probative than the contemporaneous medical and lay evidence contained in the service treatment records themselves.  

Ultimately, any lay assertions from the Veteran on an in-service right shoulder injury are less credible than the objective medical evidence of record, which directly contradicts such lay statements by demonstrating no in-service right shoulder injury or symptomatology.  While the Veteran may currently assert that he injured his shoulder in service, those statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  As described above, the Veteran's post-service employment, starting immediately following his 1961 separation, was very physically demanding and presented many post-service opportunities for a right shoulder injury.  The Board considers the Veteran to be an inaccurate historian in attributing his current right shoulder symptoms to an in-service injury that is demonstrated in the service treatment records not to have occurred.  

The Board acknowledges the multiple statements the Veteran has made to his VA treatment providers in which he has asserted that he injured his shoulder while playing football in service and, in reaching its conclusion, the Board is not asserting that the Veteran was lying to his medical providers.  Rather, the Board has determined that such statements of an in-service right shoulder injury were inaccurate recollections of a history that occurred approximately four decades earlier, when compared against the service treatment records, and are thus unreliable and entitled to no probative value.

In short, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of an in-service injury, regardless of whether such belated statements were made to VA medical care providers in the course of seeking medical treatment or to the Veterans Benefits Administration in the course of seeking service connection.

iii.  Lay Statements from the Veteran's Spouse and Brother

The Board will now address the July 2005 and January 2014 lay statements from the Veteran's wife and the July 2005 lay statement from his brother.  In doing so, the Board will discuss Federal Rule of Evidence, Rule 801(d)(1).

The Board notes that some ambiguities in the statements from the Veteran's wife and his brother have been cleared up by the Veteran and his wife in their January 2014 statements.  Specifically, the Veteran and his spouse have made clear that the Veteran's wife and brother were describing having personally noted the Veteran did not have a right shoulder problem prior to service and having witnessed the Veteran having had right shoulder problems ever since he returned home following his separation from service.

The Board notes that neither the Veteran's wife nor his brother was in service with the Veteran, and neither has reported directly witnessing the reported in-service right shoulder injury itself.  Moreover, in the context of each statement from the Veteran's wife and brother, they, themselves, admitted that they essentially repeated an oral history of events as provided to them by the Veteran.  In each statement, the lay affiants indicate that they had no actual knowledge of what actions or sequence of events led to the Veteran's right shoulder difficulties, other than what was told to them by the Veteran.  Thus, neither the Veteran's wife nor his brother is competent to testify to the occurrence of an in-service right shoulder injury.  

Both the Veteran's wife and his brother are competent to testify to the fact that they witnessed the Veteran's complaints of shoulder pain shortly following his separation from service.  Such testimony establishes post-service shoulder pain, but it does not establish an in-service origination of the post-service right shoulder pain.  As discussed above, the Board finds that the Veteran's reports of in-service right shoulder injury are not accurate and thus not reliable, as they are at variance with, and expressly refuted by the Veteran's service treatment records.  When compared against the service treatment records, the fact that the Veteran's wife and his brother have repeated the Veteran's account of injury to his right shoulder in service goes to the basis upon which their statements were made.  The Veteran's wife and brother relied upon the Veteran's account of having sustained in-service right shoulder injury, recitations of which have already been rejected by the Board as inaccurate, unreliable and thus not credible.  Hence, the statements from the Veteran's wife and brother are entitled to no probative value.

The Board must further question the credibility of the statements from the Veteran's wife and brother, as they wrote their statements in the context of the Veteran's appeal of his already-denied application for disability benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest or bias may be found to affect the credibility of testimony).

Furthermore, the Board must consider the sheer amount of time that has passed between the Veteran's separation from service and the dates on which the Veteran's wife and brother wrote down their own personal recollections.  In their July 2005 statements, the Veteran's wife and brother are attempting to recall events that occurred more than four decades in the past and, in the case of the January 2014 letter, almost 53 years earlier.  Such a gap between the events in question and the lay testimony raises concerns regarding the specificity of their recollections, especially given that the Veteran has reported having engaged in employment that bothered his right shoulder immediately following his separation from service.

The Veteran's wife and brother are also competent to testify that the Veteran reported to them that he injured his right shoulder in service, and that he has been making such assertions for years prior to his service connection claim.  With respect to this argument, the Court directed the Board to consider "the statements by his brother and spouse to the extent that they were reporting past statements by Appellant that would rebut an inference that his history of complaints was a recent fabrication pursuant to the Federal Rules of Evidence, Rule 801(d)(1)."

The relevant portion of Federal Rule of Evidence, Rule 801(d)(1), provides that a statement is not hearsay if:

The declarant testifies at the trial or hearing and is subject to cross-examination about a prior statement, and the statement:
...
(B) is consistent with the declarant's testimony and is offered to rebut an express or implied charge that the declarant recently fabricated it or acted from a recent improper influence or motive in so testifying.... 

Federal Rules of Evidence, Rule 801(d)(1)(B).

Setting aside the fact that the Federal Rules of Evidence are not binding on the Board, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008), the Board will determine whether the lay testimony of the Veteran's wife and his brother sufficiently rebut an inference that the Veteran's history of complaints is a recent fabrication.  

The Board finds, however, that the Veteran's reports of medical history need not be recent fabrications to be inaccurate.  As discussed in great detail above, the Board finds that the Veteran's statements are inaccurate.  They do not reliably establish the presence of an in-service injury, as they are at variance with the medical evidence and lay assertions that contemporaneously appear in the Veteran's service treatment records and his separation questionnaire.  Therefore, while the wife and brother's lay statements do support the proposition that the Veteran has long believed that he injured his right shoulder in service, the fact that the Veteran had repeated these same assertions to his wife and brother long before he filed a service connection claim does not establish the actual incurrence of an in-service shoulder injury.

Ultimately, the fact that the Veteran may have made such statements to his wife and his brother years before he filed his service connection claim does not overcome the fact that the Veteran's service treatment records reflect that the Veteran did not, in fact, suffer a right shoulder injury in service and that his right shoulder was clinically normal upon separation.  Nor do they overcome the representations made by the Veteran on his June 1961 separation medical history report that he had no history of, or current, right shoulder injury.  The Board therefore finds that the lay statements from the Veteran's wife and his brother do not change the fact that the most probative evidence demonstrates no in-service right shoulder injury.

iv.  Memorandum Decision - Joint Motion for Remand

The Board will next address the Court's directive that the Board consider "whether Appellant's 1998 statement that he had shoulder pain for the previous year related to work could be consistent with an in-service injury that only manifested under strenuous use."  

The Board has considered this instruction but finds that it does not change its ultimate determination that no such in-service injury occurred.  A hypothetical determination from a hypothetical examiner that the Veteran has a current right shoulder disability that only manifests under strenuous use does absolutely nothing to establish the in-service occurrence of a football (or jeep) injury.  The absence of an in-service injury renders the instruction moot.

In any event, there appears to be no factual premise for the Board to consider "whether Appellant's 1998 statement that he had shoulder pain for the previous year related to work could be consistent with an in-service injury that only manifested under strenuous use," because the Board has clearly and totally rejected the Veteran's recitations of his in-service shoulder injury as inaccurate, unreliable and thus not credible.  

In light of the above, the Board finds that there is no basis upon which to obtain a medical opinion in this case, because obtaining such an opinion would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  There is simply nothing under the law that requires a VA examination to be held when the result cannot provide a basis to grant the claim (in light of the adverse credibility findings above).  Simply put, a VA examination in this case would be an exercise in futility when the evidence in support of the incurrence of a right shoulder injury in service has been rejected as not credible.

v.  Direct and Presumptive Service Connection

Service connection requires "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Board will now consider whether there is nexus evidence that nonetheless justifies a grant of service connection for a right shoulder disability on a direct basis.  As noted above, the record contains a July 2012 letter from the Veteran's physical therapist stating that he has been treating the Veteran since June 2012.  He noted that the Veteran "has requested that I examine his shoulder due to an injury, which he stated had occurred during the time of his military service."  The physical therapist noted that he performed multiple evaluations of the Veteran and has gone through many different exercise treatments.  He also noted having "reviewed the veteran's documentation from the military that he has submitted regarding the injury."  He opined that the Veteran's "shoulder condition ... was more than likely, caused by military service.  Please make note, that from my evaluation, [the Veteran's] other shoulder does not have this same existing condition.  All information sustains his report of when the injury occurred."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

As noted above, the physical therapist opined that the Veteran's "shoulder condition ... was more than likely, caused by military service.  Please make note, that from my evaluation, [the Veteran's] other shoulder does not have this same existing condition.  All information sustains his report of when the injury occurred."  He referenced having "reviewed the veteran's documentation from the military that he has submitted regarding the injury."  His opinion also references his personal examination and treatment of the Veteran, as well as the Veteran's report that he has a shoulder injury "which he stated had occurred during the time of his military service."  

In assessing the probative value of this opinion, the Board does not question whether the Veteran's physical therapist has the appropriate professional qualifications to review the Veteran's medical evidence and provide a nexus opinion.  The Board further notes that the physical therapist's opinion appears to have been informed by his interview and examination of the Veteran, as well as by review of at least some of the Veteran's service treatment records.  

However, the Board notes that, even though the physical therapist referenced having reviewed the Veteran's "documentation from the military that he has submitted regarding the injury," he does not specifically identify the military records that show an in-service right shoulder injury.  Even though he is a medical professional who is competent to render a nexus opinion, the Veteran's physical therapist cannot provide competent lay evidence of the occurrence of the in-service injury, as he did not personally witness the injury himself. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  As noted above, the Board can recognize no hint of a right shoulder disability from reviewing the Veteran's service treatment records.  The physical therapist has not actually identified any such records or explained how his specialized training has enabled him to recognize the occurrence of an in-service shoulder injury that is not apparent to a layperson.  Without such an explanation, the Board cannot merely accept the physical therapist's assertion that the record contains in-service medical evidence of a shoulder injury.  

Furthermore, the physical therapist has provided no explanation of how his examination and treatment of the Veteran allowed him to conclude that the Veteran suffered an in-service shoulder injury, and he has not explained how the absence of the same left shoulder injury demonstrates that the right shoulder injury occurred in service.  

Rather, it appears that the physical therapist's assertion of an in-service right shoulder injury is based solely upon the Veteran's request that the physical therapist "examine his shoulder due to an injury, which he stated had occurred during the time of his military service."  

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Here, the history upon which the July 2012 opinion was apparently based is inaccurate.  As determined earlier, the Veteran did not suffer a right shoulder injury in service.  Thus, the physical therapist's assumption that the Veteran has a shoulder injury "which he stated had occurred during the time of his military service" is inaccurate.   See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).  Accordingly, the July 2012 opinion is dependent on noncredible testimony and lacks sound reasoning for the conclusion reached; hence, it has essentially no probative value.

The Board notes that the only other positive nexus opinion of record comes from the Veteran himself.  As noted above, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau, supra.  However, even if his reports of in-service injury were deemed to be credible, which they are not, the Veteran, as a layperson, does not possess the necessary medical expertise to competently link a current right shoulder disability to an injury that occurred approximately 35 years earlier, especially considering that his post-service work history involved decades of very demanding physical labor that may have resulted in injuries for which he sought medical treatment.  Thus, in the absence of competent medical evidence of a link between the Veteran's right shoulder disability and his military service, service connection for a right shoulder disability is not warranted.  

The Board will now address whether service connection is warranted for right shoulder arthritis on a presumptive basis.  As noted above, service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The case of Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. Feb. 21, 2013), elaborates on situations in which presumptive service connection may be granted for chronic disabilities.  

The first applicable situation is that in which "a chronic disease is "shown in service (or within the presumptive period under § 3.307)."  Walker, 708 F.3d at 1335.  According to Walker, "[t]he regulation equates 'shown in service' with a reliable diagnosis of the chronic disease while in service.... To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  Id.

Alternatively, under Walker, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336.  According to Walker, "[t]he natural reading of the 'condition' noted in service is a condition indicative of a chronic disease, but not sufficiently indicative to demonstrate that the chronic disease is 'shown to be chronic.'"  Id. At 1339.  Walker also states that "in the situation where the veteran cannot establish a chronic disease 'shown' in the presumptive period for purposes of § 3.303(b) but can point to a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question ... the veteran can benefit from continuity of symptomatology to establish service connection ...."

In the case at hand, the Board notes that the Veteran has been diagnosed with right shoulder arthritis.  There is no medical evidence of right shoulder arthritis either in service or within one year of separation therefrom.  Therefore, the Board finds that the Veteran's arthritis was not "shown in service."

The Board further finds that this case does not contain evidence of a chronic condition noted in service or within the presumptive period in which "the notation was insufficient to support a diagnosis beyond legitimate question."  Again, the Board notes that there is no notation of right shoulder arthritis in service, and there is no evidence of arthritis in service or to a degree of 10 percent or more within one year of separation from service to allow for the Veteran to establish service connection for arthritis through lay reports of continuity of symptomatology.  Furthermore, service connection based on continuity of symptomatology is not warranted, as the medical evidence demonstrates no actual possible continuity of arthritis from service to the present.  Specifically, the earliest evidence of arthritis appears in an April 2004 x-ray report, while radiology reports from December 1996, February 1997, and November 1998 all report normal findings.  Therefore, service connection for arthritis based on continuity of symptomatology is not warranted.

To summarize, the Board finds that the lay evidence of record is not sufficient to establish the occurrence of a right shoulder injury in service or continuity of symptomatology thereafter.  The Veteran's descriptions of having injured his right shoulder in service are contradicted by the medical evidence and lay assertions contained in his service treatment records.  

In short, the Board finds that a preponderance of the evidence is against finding a link between a current right shoulder disability and the Veteran's military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a right shoulder disability is not warranted.


ORDER

Entitlement to service connection for a right shoulder disability is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


